Amendment of the Rules of Procedure (committees, quaestors) (debate)
The next item is the report by Jo Leinen, on behalf of the Committee on Constitutional Affairs, on amendment of Rules 15 and 182(1) of Parliament's Rules of Procedure - Election of Quaestors and committee bureaux.
deputising for the rapporteur. - Mr President, I should like to begin by giving the apologies of the rapporteur, Mr Leinen, who could not be here tonight because he has to represent Parliament in a far-away part of the world. He is on his way there as I speak.
I rise to propose, on behalf of the Committee on Constitutional Affairs, an amendment to our Rules of Procedure, which would see a fourth vice-chairman elected in each parliamentary committee, a bureau of four instead of three, and a College of Quaestors comprising six members instead of five.
Why has such a proposal come forward at this stage? It arises from an amendment to our Rules tabled by just two Members of the European Parliament - Mr Schulz and Mr Poettering - who considered that this would facilitate the participation of Members of Parliament from across 27 Member States - as we will be in January - in positions of responsibility in Parliament. It would be a measure that would be inclusive, that would enable more Members to hold positions of responsibility, and that would make it easier to distribute such posts politically across Parliament.
We took cognisance of that proposal in the Committee on Constitutional Affairs. It is a very important consideration. We also heard that there were strong arguments against creating what many considered to be an inflation of Parliamentary posts. There is, after all, no functional necessity to have a larger bureau of each parliamentary committee. Perhaps - although that is more debatable - there is no functional necessity to have a larger College of Quaestors. It was pointed out by many colleagues that we have enough positions of responsibility across this Parliament for most Members who wish to exercise such positions to have one. It was felt that perhaps this was a rather hasty change to the Rules being put forward, for reasons that were not convincing for all of our Members.
That is why we came up with a compromise in committee. The rapporteur - the chairman of our committee - asked me to deputise for him tonight because I was the one that proposed that compromise, which is that we have a fourth vice-chairman of each parliamentary committee and a sixth Quaestor for the remainder of this Parliament, until 2009, but that we do not make it a permanent change. In 2009 we should revert to the current situation of three vice-chairmen of each parliamentary committee and five Quaestors.
Indeed, the size of Parliament, which is about to increase with Romania and Bulgaria joining, will actually decline in 2009, back to 732 Members. I am sure Mr Duff will correct me if I got the figure slightly wrong.
It is logical to take this step now, for inclusive reasons, but not make it a permanent change; to revert to the present numbers in 2009.
That is the position of the committee, which I put forward. I must also say that it is the position adopted by a majority in my political group as well. I know that there are other views in Parliament, but I submit it to Parliament for consideration.
on behalf of the PPE-DE Group. - (DE) Mr President, we are therefore looking at these two amendments. What are the reasons for the change in the number of Quaestors? When Parliament had 500 Members, we had five Quaestors, in other words, virtually one for every 100 MEPs. If we stuck with that ratio with the proposed 780 Members, we would have a very high number. If, as the Committee has suggested, we increase the number of Quaestors to six, that would be one Quaestor for every 130 Members of the House, still a larger number than was for many years the case.
I believe that the complexity of developments and of the problems that will arise in the House with 25 languages - I am now including Catalan and Irish, for example - that this complexity affecting the conduct of business and decisions justifies increasing that number from five to six for a time.
The same applies to the increase in the number of committee vice-chairmen. It is an indisputable fact that, so far as anyone can judge, we will now from January 2007 to the middle of 2009 have the largest number of Members this Parliament is ever planned to have. This unusually large number of MEPs suggests that, or is the reason why, a larger number of elected representatives will be appointed to the committees for the same period.
It is of course not only to do with the conduct of business but also with the fact that people are already in these posts and the new Bulgarian and Romanian Members are now coming, who are of course also entitled to such positions. We would have to take them away from existing Members and give them to new ones. From a formal, legal point of view that is of course possible, but it would not be conducive to, let us say, committed internal parliamentary work. There would be frustrations and disappointments, which can be avoided by taking this approach.
I grant that one thing has perhaps not gone as well as it might. We could and perhaps should have recognised this six months earlier. That would have made it easier to talk these things through quietly with all the parliamentary groups. The fact that this idea unfortunately occurred to those responsible only very late in the day made it look as though a sitting had to be held on Monday and a vote taken on it on Thursday. I ask for your forbearance. It can happen in political life that you hit upon a good idea later than events really require. I ask for your understanding for that and readily admit that many honourable Members found this fact rather hard to understand. There was no ill intent behind it, no funny business; only when the new situation became clear did we suddenly find there was a new problem we had not seen before.
To sum up, I believe this compromise of creating an extra post in two areas for a limited period while making clear that we will return to normal at the end of that period is a reasonable proposal that will be good for the conduct of parliamentary business and I ask for your agreement and understanding.
on behalf of the ALDE Group. - Mr President, I do not expect that I will take up six and a half minutes on this matter, but I would like to thank Mr Corbett for nobly standing in to prosecute a cause for which I think he personally lacks a certain degree of enthusiasm, and to thank Mr Friedrich who, with his customary courtesy, is declining to upset current postholders by ousting them from the positions that they enjoy in Parliament. But the fact is that for 53 more Members of Parliament we are creating a further 23 posts. Some of these posts are described as jobs, as if there was employment attached. That is not the case for the majority of vice-chairmen of the committees.
For the Quaestors, there is perhaps a solid argument for an increase to six. Perhaps there really is work for six Quaestors, but for the vice-chairmen of the committees I fear it is inflation of posts for its own sake. That cannot present an especially attractive side of our parliamentary life and I am anxious about the reaction of public opinion. I also think it is not conducive to increased efficiency or effectiveness. There is no functional necessity for these posts, rather the reverse. There is a risk that the bureaux will become top-heavy superstructures.
I also disagree that we are facing extraordinary circumstances. When Parliament expanded to accept these MEPs from 10 new accession states in 2004, we did not increase the size of the bureaux of the committees. We all agree with and are grateful for the proposal to include a sunset clause. I fear that when we come to 2009, a sort of bureaucratic paralysis will fall upon Parliament and we will all decide it is safer and quieter to stick with this inflated size of committee vice-chairmanships.
May the sun set upon this manoeuvre as soon as possible, and my own group will oppose the change of rules tomorrow.
Mr President, if, like me, you learned the political ropes through many years of experience from the perspective of a minority and in opposition, you will be familiar with the arrogance and nonchalance with which those in power allow themselves to be identified with the institutions in which they have a majority. Then there are the moments of suffocation in which you feel like a fish in an aquarium. You open your mouth nice and wide, but nobody can hear you. The sun went down long ago, but this debate is taking place before the European public. Parliament, which screams for transparency and presses the Council and the Commission to take citizens and their cares seriously, is discussing its own affairs late at night, and then after long squabbles and only when forced to do so by the small parties. These are not, in fact, Parliament's affairs but manifestations of the psychological, group-dynamic greed of the big groups in this House, nationalistic balancing acts - a vanity fair - that are all to the cost of this House.
There is no rational justification for this measure. Yes, there are two new Member States. That much is true. Yet a short while ago we gained 10 new Member States and there was no expansion of the offices. There are more MEPs, but not more committees. The Quaestors do not have any extra work any more than the committees do. This motion does not serve to meet Parliament's needs and improve the way it works, but rather to satisfy the greed of the political groups and to pacify their fights about distributing spoils, and all of this at the cost of this House's reputation for dignity and its ability to do its work. So, as a silenced fish in an aquarium where the lights are about to be switched off, I say to you that this is a shameless, unnecessary and politically indefensible act, and we will be voting against it. It is a shame that two MEPs are defending this proposal, but the whole of this House will adopt this motion with a large majority tomorrow lunchtime. That is very sad.
deputising for the rapporteur. - Mr President, I just wish to say that, while I understand fully the arguments against this proposal, it is unfair to characterise it, as Mr Voggenhuber did, as a conspiracy between the two big groups. After all, the extra positions created would also benefit the small groups. Indeed, the D'Hondt system that we customarily apply is one which, when there is a small number of posts to be distributed, arguably favours the big groups, but, when there is a larger number of posts to be distributed, it favours the small groups. Therefore, I do not think the conspiracy theory is a correct analysis.
Certainly, on top of that, it was contested in my group: there was a lively debate on whether this was a good or bad thing for Parliament. Opinions were divided, which was why we were so happy with the compromise that has been adopted with this 'sunset clause'.
On this point I do not think there are any rules to be formally adhered to, and therefore Mr Voggenhuber may take the floor briefly, although the debate itself cannot be reopened.
(DE) Mr President, Mr Corbett is right, and he has the honour of being one of the two Members given the task of defending this proposal. I was not attacking him, specifically. If the small groups were to take part in this shamelessness and keep their mouths shut, a crumb might fall from the cake for them too, here or there: of that, we are well aware.
The debate is closed.
The vote will take place on Thursday at 11.00 a.m.